Citation Nr: 1046017	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  04-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an August 2003 rating decision in which the RO reopened and 
denied the Veteran's claims for service connection for hearing 
loss and tinnitus.  In October 2003, the Veteran's representative 
filed a notice of disagreement (NOD) on behalf of the Veteran.  A 
statement of the case (SOC) was issued in February 2004, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in February 2004.

In June 2004, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  In August 2006, the 
Veteran testified during a Board hearing before the undersigned 
Veterans Law Judge at the RO.  Transcripts of both hearings are 
of record.

In January 2007, the Board reopened the Veteran's claims for 
service connection for bilateral hearing loss and for tinnitus, 
but remanded the claims for service connection, on the merits, to 
the RO (via the Appeals Management Center (AMC) in Washington, 
DC).  After accomplishing some additional action, the RO 
continued to deny each claim (as reflected in a Supplemental SOC 
(SSOC) issued in December 2007) and returned these matters to the 
Board.

In April 2008, the Board, again, remanded the claims on appeal to 
the RO, via the AMC, for further action.  After completing the 
requested development, the AMC continued to deny each claim (as 
reflected in an August 2010 supplemental SOC (SSOC)) and returned 
these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished. 

2.  The Veteran's assertions of in-service noise exposure are 
credible and consistent with the circumstances of his service.  

3.  The Veteran has bilateral hearing loss to an extent 
recognized as a disability for VA purposes.

4.  The competent opinion evidence on the question of whether the 
Veteran's current bilateral hearing loss is etiologically related 
to in-service noise exposure is, at least, in relative equipoise.

5.  The Veteran has credibly asserted that he experienced 
tinnitus during service, and since, and competent, probative 
opinion indicates that there exists a medical nexus between 
current tinnitus and service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the claims for service 
connection for bilateral hearing loss and for tinnitus , the 
Board finds that all notification and development actions needed 
to fairly adjudicate these claims have been accomplished.  

II.  Background

The Veteran's service treatment records reflect no complaints, 
findings, or diagnoses of hearing loss or tinnitus.  The 
Veteran's entrance examination report reflects no ear disease or 
defects and hearing test results were within normal limits.  His 
March 1965 separation examination report also reflects no disease 
or defects and that his hearing was normal.  On audiometric 
testing, pure tone thresholds, in decibels, were:




HERTZ


500
1000
2000
4000
RIGHT
10
5
5
15
LEFT
13
5
10
5

Post service, the report of an October 1992 VA audiology 
consultation reflects that, on testing, pure tone thresholds, in 
decibels, were:





HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
25
35
29
LEFT
10
25
25
50
28

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 in the left ear.  The examiner 
also noted that the Veteran reported constant tinnitus.  Moderate 
loss of sensitivity at 4000 Hertz was noted.

A May 2003 statement from a private audiologist indicates that 
she tested the Veteran's hearing and found sensory neural hearing 
loss in both ears.  She indicated that the hearing loss suffered 
was indicative of noise-induced hearing loss, and also reported 
that the Veteran also suffered from tinnitus.

During a March 2004 VA audiology consultation, the Veteran 
reported that he was a heavy weapons specialist during service 
and expressed his belief that he developed hearing loss after 
firing heavy weapons in 1963.  He indicated that he had minimal 
noise exposure following service as a truck driver.  The 
audiologist indicated that consistent puretone thresholds or 
speech recognition scores could not be obtained.  But, the 
examiner did opined that it is not as least as likely as not that 
whatever hearing loss and accompanying tinnitus the Veteran had 
was related to active duty service, as his separation examination 
yielded normal results.

A June 2006 private audiology report from Beltone notes moderate 
to severe high frequency sensorineural hearing loss in both ears 
and tinnitus.  She reported that he reviewed the Veteran's DD214, 
and pointed out at that it is well-documented that firearm noise 
can and does cause the type of hearing loss problems the Veteran 
experienced.  Therefore, she found it entirely possible that the 
Veteran's time in the service led to his loss of hearing.

Another private audiology report dated in August 2006 reflects 
bilateral hearing loss.

The Veteran had another VA audiology consultation in September 
2007, but, again, audiometric testing could not be accomplished 
as the Veteran either would not or could not respond to pure tone 
stimuli in a consistent manner.  Therefore, the audiologist could 
not opine as to the etiology of any claimed tinnitus or hearing 
loss.

Most recently, on VA audiology consultation in July 2010, testing 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
55
75
LEFT
50
35
45
65
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  The 
audiologist stated that the results showed bilateral mild to 
severe sensori-neural hearing loss from 500 to 4000 Hertz.  A 
diagnosis of bilateral sensori-neural hearing loss and tinnitus 
was assigned.  The audiologist also obtained a history from the 
Veteran, reviewed his service and post-service medical records, 
and opined that the Veteran's hearing loss is less likely as not 
caused by or a result of service.  In so finding, she noted that 
the Veteran entered and exited service with normal hearing, and 
there were no threshold shifts noted at any frequency from his 
entry to his exit from service.  As for the Veteran's tinnitus, 
she found that it is as least as likely as not that it was caused 
by or a result of service. The audiologist noted that the Veteran 
was able to recall the start of his tinnitus from when he was in 
service firing heavy weapons, and found that his complaints were 
consistent with his history and military occupation.

III.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Specific to claims for service connection, gearing loss is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

In adjudicating a claim for VA benefits, VA is responsible for 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Veteran asserts that he has bilateral hearing loss and 
tinnitus due to noise exposure during his military service.  
Specifically, he asserts that he was exposed to artillery fire 
and other weapons fire, as his specialty involved firing heavy 
weapons and he was required to participate in live fire exercises 
and qualify in weapons training 4 times per year.  During his DRO 
and Board hearings, the Veteran indicated that he sought 
treatment as early as 1974 and again in 1984.   He also claimed 
that he has experienced tinnitus since its onset during service.

Considering  the pertinent evidence in light of the governing 
legal authority, and affording the Veteran the benefit of the 
doubt on certain elements of each claim for service connection, 
the Board finds that service connection for bilateral hearing 
loss and tinnitus is warranted.

As indicated above, neither hearing loss nor tinnitus was shown 
in service.  However, that the absence of in-service evidence of 
hearing loss is not necessarily fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may serve 
as a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, as 
with other disabilities, service connection for tinnitus may be 
established upon a showing that such disability is medically 
related to service.  See 38 C.F.R. § 3.303. 

Here, recent post-service audiometric testing results establish 
that the Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.  Moreover, 
tinnitus (or, ringing in the ears) is the type of disability that 
the Veteran is competent to establish, on the basis of his own 
assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002). 
Here, the Veteran has credibly asserted that that he experienced 
tinnitus in, and since, service, and VA examination reports and 
private audiology records document that he suffers from current 
tinnitus.  Thus, the remaining question with respect to each 
claim is whether such disability is medically related to service, 
to include alleged noise exposure therein.  

The Veteran's service treatment records do not document the 
occurrence of, or treatment for, any specific incident of 
acoustic trauma.  However, the Veteran is competent to assert the 
occurrence of an in-service injury, to include in-service noise 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In 
this regard, the Veteran has reported that he was exposed to 
heavy weapons fire during his service.  Moreover. given the 
circumstances of the Veteran's service and personnel records 
indicating that he served as a gunner, the Board finds that he 
was likely exposed to some, and possibly significant, noise 
exposure in service.  Thus, although there is no objective 
evidence to support a specific incident of acoustic trauma in 
service, the Board accepts the Veteran's assertions of in-service 
noise exposure as credible and consistent with the circumstances 
of his service.  See 38 U.S.C.A. § 1154.

Moreover, on the question of medical nexus between the Veteran's 
bilateral hearing loss and tinnitus service-particularly, in-
service noise exposure-the Board notes that there are divergent 
opinions of record.  The March 2004 VA audiologist found that the 
Veteran's bilateral hearing loss and tinnitus were not related to 
service; the July 2010 VA audiologist determined that, while the 
Veteran's bilateral hearing loss was not likely related to 
service, his tinnitus was more likely than not related to 
service.  In addition, the June 2006 private audiology report 
concluded that it is entirely possible that the Veteran's time in 
the service led to his hearing loss, and a May 2003 statement 
from another private audiologist indicates that the Veteran's 
type of hearing loss is indicative of noise-induced hearing loss.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions on the basis 
of its own judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993); 
see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other 
factors for assessing the probative value of a medical opinion 
are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  A medical opinion may not be 
discounted solely because the examiner did not review the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As regards the Veteran's bilateral hearing loss, the Board finds 
the opinion of the private audiologists linking the Veteran's 
hearing loss to in-service noise exposure to be at least as 
probative as the opinions of the VA audiologists that weigh 
against each claim.  In this regard, the Board notes that both 
the VA and private opinions were rendered by audiologists with 
the same training.   Also, while there is no indication the 
private audiologists had access to the claims file, the factual 
basis on which the private audiologists relied-the Veteran's in-
service exposure to noise from heavy weapons fire and training-
is consistent with both the record and the Board's findings of 
in-service noise exposure, as noted above.

Furthermore, the Board points out that there are deficiencies 
with the opinions of the two VA audiologists.  The March 2004 
examiner was unable to determine pure tone thresholds or speech 
recognition scores, and thus did not base his conclusion on a 
thorough and complete examination of the Veteran.  In addition, 
the July 2010 VA audiologist, in determining that it is less 
likely as not that the Veteran's bilateral hearing loss is 
related to service, based her opinion largely on the fact that 
there is no evidence of in-service acoustic trauma or hearing 
loss.  However, as noted above, the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection (see Ledford, Hensley, supra.), and the Veteran has 
credibly asserted in-service noise exposure consistent with the 
circumstances of his service. 

Thus, despite the fact that the private audiologists did not have 
the benefit of a review of the claims file when rendering their 
opinions, the Board nonetheless finds their opinions to be of 
relatively equal weight to that of the VA audiologists, which are 
deficient for the reasons discussed above.  As such, the Board 
finds that the competent opinion evidence on the question of 
medical nexus between current hearing loss and service is, at 
least, in relative equipoise.

As regards the Veteran's tinnitus, the Board notes that, while 
both of the VA audiologists arrived at different conclusions when 
discussing etiology of this disability, the Board has accorded 
the opinion of the July 2010 examiner-that  the Veteran's 
tinnitus was likely related to service-greater probative weight.  
In doing so, the Board again points out that the March 2004 
examiner was unable to determine pure tone thresholds or speech 
recognition scores, and thus did not base his conclusion on a 
thorough and complete examination of the Veteran.  In contrast, 
the July 2010 audiologist conducted a complete audiological 
evaluation, reviewed the Veteran's medical records and obtained a 
history from the Veteran in determining that the Veteran's 
tinnitus was related to active duty service.

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Given the totality of the evidence noted above, and with 
resolution of all reasonable doubt on certain elements of each 
claim-on the matter of in-service noise exposure for both 
claims, and on the matter of  medical nexus to service for the 
bilateral hearing loss claim-the Board finds that the criteria 
for service connection for bilateral hearing loss and for 
tinnitus are met.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


